DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 is indefinite because it is claiming both embodiment where one use a flexible material and the other use a hinge.
In claim 14, the limitation “a fifth opening” is redundant because in claim 10 cites “a second opening” which provides a similar limitation and it is not clear how it further limit the claim.
Claim 10 is indefinite because depend from a cancelled claim 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Harris (1,858,891) in view of Constantine et al. (8,726,527 B2).
Harris discloses the invention substantially as claimed including: regarding claim 1; a sharpener body 12 configured to sharpen a pencil when inserted and rotated; a first guide 21 coupled to the sharpener body, the first guide having a first opening (see Fig. 1) sized and shaped to receive a circular, hexagon, octagonal, rectangular, or oval pencil (see Fig. 1), the first opening includes a first circular center portion (see col. 2, line 89), a second guide ( 27-29) coupled to the sharpener body, the second guide assembly having a second opening sized and shaped to receive a circular, hexagon, octagonal, rectangular, or oval pencil, the second opening being aligned with the first opening (see Fig. 3) when the pencil is inserted through both the first opening and the second opening, and the second opening includes a second circular center portion (see Fig. 2).  Harris doesn’t show a first guide and second guide rotationally coupled to the sharpener body including a pair of opposing first slots.  However, Constantine et al. teaches the use of the first guide 30 second guide 70 rotationally coupled to the sharpener body with a pair of opposing first slots 32 for the purpose of accepting a carpenter’s pencil and number 2 pencil and facilitating rotation of the pencil relative to the sharpener. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the device of Harris by providing the above limitations as taught by Constantine et al. in order to obtain a device that accept a carpenter’s pencil and number 2 pencil and facilitates rotation of the pencil relative to the sharpener. 
Also, Harris teaches:
Claim 2; a holder tray (see the bottom section of the body 6 in Fig. 1) coupled to the sharpener body.
Claim 3; a top guide body 24-25 operably coupled to the first guide, the top guide body further being at least partially movably coupled to the holder tray.
Claim 4; wherein the top guide body is coupled to the holder tray by a hinge 23.
Allowable Subject Matter
Claims 5-6 are allowed.
The allowable subject matter of claims 10 and 13-17 cannot be determined because it is not clear which embodiment is claimed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR FLORES SANCHEZ whose telephone number is (571)272-4507. The examiner can normally be reached Monday thru Thursday8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR FLORES SANCHEZ/Primary Examiner, Art Unit 3724